 

 

 

 

 

 

 

 

 

 

 

USDS,. SDNY
DOCUMENT
-;ELE_(:TRONIC_ALLY FILED '
UNITED sTATES DISTRICT coURT _DOC #__f_ _- '
soUTHERN DISTRICT 0F NEW YoRK DATEFI`LED;‘
JENNIFER cRowHURsT, 7 m
Plaintiff, 16cv182 (JGK)
- against - MEMORANDUM 0PINION &
osDER

 

DENISE SZCZUCKI et al.,r

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Jennifer Crowhurst, brings this action
against Dr. Denise Szczucki, Hampton Inns LLC, Hampton lnn
Management LLC, Sheryl Dicker Stein as the administrator of the
Estate of Norman Stein (“the Estatef), and Tne Fannie Rebecca
Dicker Stein Special Needs Trust. The action arises from
injuries the plaintiff sustained from an assault in a hotel room
in Easton, Pennsylvania, on November 22, 2015. The nlaintiff
was assaulted by Fannie Rebecca Stein (“Fannie”), an autistic
young adult for whom the plaintiff was serving as a caretaker
and companion. The plaintiff asserts causes of action sounding
in negligence, medical malpractice, violation of the Fair Labor
Standards Act, 29 U.S.C. § 201 et seg., and violation of the
Wage Theft Prevention Act, N.Y. Labor Law § 195.

The Estate moves for summary judgment on the plaintiff's
negligence claim. Dr. Szczucki moves for summary judgment on

the plaintiff’s claim for medical malpractice.

 

I.

The standard for granting summary judgment is well
established. “The court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett,r 477

 

U.S. 317, 322-23 (1986); Gallo v. Prudential Residential Servs.,

 

Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir. 1994). The trial
court's task at the summary judgment motion stage of the
litigation “is carefully limited to discerning whether there are
any genuine issues of material fact to be tried, not to deciding
them. Its duty, in short, is confined at this point to issue-
finding; it does not extend to issue-resolution.” §§llo, 22
F.3d at 1224. The moving party bears the initial burden of
“informing the district court of the basis for its motion" and
identifying the matter that “it believes demonstrate[s] the
absence of a genuine issue of material fact.” Celotex, 477 U.S.
at 323. The substantive law governing the case will identify
those facts that are material and “[o]nly disputes over facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, lnc., 477 U.S. 242, 248 (1986}.

 

In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

 

 

inferences against the moving party. See Matsushita Elec.

 

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

 

(citing United States v. Diebold, Inc., 369 U.S. 654, 655

 

(1962)); see also Gallo, 22 F.3d at 1223. Summary judgment is
improper if any evidence in the record from any source would
enable a reasonable inference to be drawn in favor of the

nonmoving party. See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d

 

29, 37 (2d Cir. 1994). If the moving party meets its burden,
the nonmoving party must produce evidence in the record and “may
not rely simply on conclusory statements or on contentions that
the affidavits supporting the motion are not credible.” §ing

Jing Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993).

 

II.

The following facts are undisputed for purposes of this
motion, unless otherwise indicated.

In November 2013, Norman and Sheryl Stein hired the
plaintiff to be a caretaker and companion for their daughter,
Fannie Rebecca Stein. (Crowhurst Dep. at 18, 84.) Fannie was,
at the time, a 22-year-old woman with a long-standing history of
chronic psychiatric conditions, including autism. (Szczucki
EX. 4 (“Szczucki Medical Records”) at 1-2.)

The plaintiff and Fannie would often travel together
without Fannie's parents. (Crowhurst Dep. at 25~28.) Starting

in 2014, the two would go on trips once or twice per month to

3

 

destinations including Walt Disney World and the Crayola
Experience in Easton, Pennsylvania. ld;

ln November 20l5, Fannie and the plaintiff went on a trip
to the Crayola Experience. {ld; at 136-37.) Fannie and the
plaintiff arrived in Easton on November 18, 2015. (ld;) On the
morning of November 22, 2015, Fannie attacked the plaintiff in
their hotel roomJ (Stein EX. O.} The police were called, and
Fannie was charged with terroristic threats, simple assault,
harassment, and criminal mischief. (ld;) The plaintiff was
severely injured and alleges that she suffered traumatic brain
injury, a pinched nerve, post-concussion syndrome, postw
traumatic amnesia, depression, swelling of the brain, damage to
her reproductive organs, anxiety, and mental anguish. (Second
Am. Compl. (“SAC”) T 48.)

The plaintiff testified that, during the preceding two
years that she worked with Yannie, Fannie had never exhibited
violent or aggressive behavior. (Crowhurst Dep. at 36-37.) The
plaintiff stated that she never felt physically threatened by
Fannie before the attack. (ld;)

The plaintiff now claims that the attack was caused by
withdrawal from drugs given to Fannie by Norman Stein »~ namely,
marijuana and OxyContin ~- and by medication prescribed for
Fannie by Fannie's psychiatrist, Dr. Szczucki. (;d; II 44”46,

59~62.) The record does not make clear when Fannie used

 

 

marijuana or OXyContin preceding the attack. lAt her deposition,
the plaintiff testified that Fannie had not smoked any marijuana
while they were on their trip, which had been ongoing for five
days by the time of the attack. (Crowhurst Dep. at 173-74.) As
for OxyContin, there is no evidence in the record that Fannie
used the drug after the Spring of 2014. (Szczucki Dep. at 113-
l4, 217-18; Crowhurst Dep. at 49, 122-24, l70-7l.)

Fannie began treatment with Dr. Szczucki on April 29, 2013.
(Szczucki Dep. at 29.) Dr. Szczucki treated Fannie for
medication management and therapy after Fannie was referred to
her by Fannie's father, Norman Stein. (ld; at 42.) Fannie was
diagnosed with opioid dependence, learning disorder not
otherwise specified, morbid obesity, anxiety not otherwise
specified, depression not otherwise specified, and autism.
(Szczucki Medical Records at 2.) ln addition, Dr. Szczucki
stated that she believed Fannie has borderline personality
disorder features, meaning she has certain traits of borderline
personality disorder without meeting all of the criteria for
such a diagnosis. (Szczucki Dep. at 61-63.)

During the course of Dr. Szczucki’s treatment of Fannie,
Dr. Szczucki prescribed a variety of medications for Fannie,
including Suboxone for opioid dependence, (idw.W at 103-05),
Valium and Paxil for anxiety, (id; at 50, ll4, 129), Prozac for

anxiety and mood disorder, (id. at 50), Seroguel for anxiety,

 

 

hallucinations, depressions, and mood instability, (id; at 57H
58), and Topamax and Zonisamide as appetite suppressants, (id;
at 58, 136-37). Fannie was also prescribed Sprintec by another
doctor for birth control. (ld; at 123.) The plaintiff
testified that Fannie had taken her regular medications on the
morning of the attack. (Crowhurst Dep. at 153.)

The plaintiff offers the testimony of Dr. Owen Muir in
support of her case. Dr. Muir is the Director of the
neurostimulation service at Brooklyn Minds Psychiatry, P.C.
(Expert Report of Dr. Owen Muir (“Muir Rep.”) at l.) Dr. Muir
explains that he is a licensed psychiatrist with over six years’
experience. (ld;) According to Dr. Muir’s expert report, Dr.
Muir was “retained to conduct an independent review of the
complaint, deposition transcript, expert reports and medical
records pertaining to the psychiatric treatment Dr. Denise
Szczucki rendered to Fannie Rebecca Stein, to determine if there
was a dereliction of duty on the part of the physician which
resulted in direct damages to the plaintiff.” (§d;) Dr. Muir
does not give an opinion on whether marijuana or OxyContin, or
withdrawal from those drugs, can cause violent outbursts or that
they did in fact cause Fannie’s violent outburst. (§e§ Muir

\\

Rep.) At his deposition Dr. Muir agreed that marijuana is not
particularly likely to cause aggression on its own.” (Muir Dep.

at 210.)

 

 

ln his report,r Dr. Muir concludes that

To a reasonable degree of medical certainty

and based upon my education and experience in

the area of medicine, particularly psychiatry,

including child and adolescent psychiatry, as

well as my significant expertise in complex

cases involving likely personality disorders,

l believe that the risk of medications

prescribed by Dr. Szczucki to Fannie Stein --

and her likely withdrawals therefrom, were a

direct cause of the assault suffered by

Jennifer Crowhurst at the hands of Fannie

Stein on November 22, 2015.
(Id. at l7.) This is Dr. Muir's only opinion on causation. Dr.
Muir does not specifically explain which drugs he is referring
to in his opinion. (See id.) At his deposition, Dr. Muir
stated that his opinion was in regard to “[a]ll of [the drugs]
as prescribed by Dr. Szczucki.” (Muir Dep. at 57.) Dr. Muir
does not offer an opinion in his report on how withdrawal from
any of the drugs prescribed by Dr. Szczucki to Fannie could
cause a violent outburst. (See Muir Rep.) Dr. Muir testified
at his deposition that he did not know whether Fannie had taken
her prescribed medications on the day of the assault and did not
know if Fannie was suffering from withdrawal from any of the
prescribed drugs. (Muir Dep. at 92, 160~61.) Dr. Muir further
testified that it was “highly likely” “that there was something

totally unrelated to the medication that [Fannie] was taking

that would have caused the assault.” (ld. at 204-05.)

 

III .

The Estate argues that it is entitled to summary judgment
because the plaintiff cannot prove the causation requirement of
her negligence claim] The negligence claim against the Estate
is based on the theory that Fannie's assault against the
plaintiff was caused by Norman Stein’s negligent provision of
marijuana and OxyContin to Fannie or the effects of Fannie's
withdrawal from those drugs. The Estate argues that even if
Norman Stein had given Fannie marijuana and OxyContin at some
time, the plaintiff cannot show that those drugs or the
withdrawal from using those drugs caused Fannie to attack the
plaintiff. The Estate’s argument is persuasive.

The parties agree that New York law applies to the claims
at issue on this motion. The elements of negligence under New
York law are (l) a duty owed to the plaintiff by the defendant,
(2) breach of that duty, and (3) injury substantially caused by

that breach. Lombard v. BoozwAllen & Hamilton, Inc., 280 F.3d

 

209r 215 (2d Cir. 2002) (citing Merino v. N.Y.C. Transit Auth.,

 

639 N.Y.S.Zd 784, 787 (App. Div. 1996)). A defendant's
negligent act qualifies as a proximate cause of an injury where
the act was “a substantial cause of the events which produced
the injury.” Hain v. Jamison, 68 N.E.3d 1233, 1237 (N.Y. 2016)
(quoting Mazella v. Beals, 57 N.E.3d 1083, 1090 (N.Y. 2016)).

Whether an act is a substantial cause of an injury “turns upon

 

questions of foreseeability.” ld; Thus, “the question of
whether a particular act of negligence is a substantial cause of
the plaintiff's injuries is [generally] one to be made by the
factfinder . . . .” ld; However, “[t]here are certain
instances . . . where only one conclusion may be drawn from the

established facts and where the question of legal cause may be

decided as a matter of law.” Derdiarian v. Felix Contracting

 

§§rp;, 414 N.E.Zd 666, 670 (N.Y. 1980).

Where a plaintiff alleges that exposure to a drug or toxin
caused an illness or injury,r the plaintiff must offer an
expert’s opinion that sets forth “that the toxin is capable of
causing the particular illness (general causation) and that
plaintiff was exposed to sufficient levels of the toxin to cause

the illness (specific causation).” Parker v. Mobil Oil Corp.,

 

857 N.E.Zd 1114, 1120-21 (N.Y. 2006).

The plaintiff alleges that Norman Stein gave Fannie
marijuana and OxyContin and that those drugs caused Fannie to
attack the plaintiff. However, the plaintiff does not offer any
expert opinion that those drugs are capable of causing a violent
reaction. To the contrary,r at his deposition, Dr. Muir agreed
that marijuana is “not particularly likely to cause aggression,”
(Muir Dep. at 210~l1), and Dr. Muir did not discuss OxyContin at
his deposition at all. Moreover, Dr. Muir’s expert report does

not mention either drug. Conversely, the Estate's expert opined

 

 

that there is no evidence that marijuana and OxyContin, even if
taken together, would cause a person to act violently. (Stein
Ex. M, Expert Report of Dr. Steven A. Fayer at 5.)

The plaintiff's expert opines that the attack was caused by
Fannie’s going through withdrawal symptoms from the drugs
prescribed by Dr. Szczucki. He offers no opinion about whether
withdrawal from marijuana or OxyContin played any role in the
assault at issue. ln any event, there is simply no evidence
that Fannie was going through withdrawal from marijuana or
OxyContin at the time she attacked the plaintiff.

The plaintiff has not offered any admissible evidence that
marijuana or OxyContin or withdrawal from those drugs could
cause, or did in fact cause, Fannie to attack the plaintiff. No
reasonable jury could find sufficient evidence to prove
proximate cause against the Estate. Therefore, the Estate's
motion for summary judgment is granted.

IV.

Dr. Szczucki alleges that the plaintiff cannot succeed on
the causation element of her medical malpractice claim.

Under New York law, the essential elements of proof in a
medical malpractice action are (1) a deviation or departure from
accepted standards of care, and (2) evidence that such departure
was a proximate cause of the injury or damage alleged. §ee

Amsler v. Verrilli, 501 N.Y.S.Zd 411, 412 (App. Div. 1986). For

 

10

 

 

the purposes of this motion, Dr. Szczucki challenges only the
second element, causation.

lt is well established in New York law that “unless the
alleged act of malpractice falls within the competence of a lay
jury to evaluate, it is incumbent upon the plaintiff to present
expert testimony in support of the allegations to establish a

prima facie case of malpractice.” Sitts v. United States, 811

 

F.2d 736, 739 (2d Cir. 1987) (quoting Keane v. Sloan~Kettering

 

Inst. for Cancer Research, 464 N.Y.S.2d 548, 549 (App. Div.

 

1983)). The expert’s opinion “must demonstrate the requisite
nexus between the malpractice allegedly committed and the harm

suffered.” Anyie B. v. Bronx Lebanon Hosp., 5 N.Y.S.3d 92, 93

 

(App. Div. 2015) (quotation marks omitted). Third parties
injured by a physician’s breach of the duty of care to the
patient]r such as a duty to warn of the consequences of taking
certain medications, can sue the physician who prescribed the
medications and failed to give appropriate warnings. Davis v.

S. Nassau Communities Hosp., 46 N.E.3d 614, 620, 622 (N.Y. 20l5)

 

(holding that physicians owe a duty to “members of a patient’s
immediate family or household who may suffer harm as a result of
the medical care a physician renders to that patient”). There
is no basis to establish a different rule for psychiatrists, and
Dr. Schucki does not contend that there is such a distinction.

Pingtella v. Jones, 758 N.Y.S.2d 717, 721 (App. Div. 2003)

 

ll

 

 

(finding “no valid reason to carve out an exception for claims
arising out of alleged medical malpractice for psychiatric
treatment”); see also (Dkt. No. 118 at 19-20).

The plaintiff’s expert, Dr. Muir, alleges that Dr. Szczucki
committed a number of ethical violations and instances of
malpractice. For example, he asserts that Dr. Szczucki
prescribed medication to Fannie before establishing a physician*
patient relationship, that Dr. Szczucki issued duplicate and
triplicate prescriptions to Fannie, and that Dr. Szczucki
altered her records after receiving the complaint in this case.
Dr. Muir does not explain how these violations might have caused
Fannie to attack the plaintiff. And, although Dr. Muir
criticizes Dr. Szczucki's methods and record-keeping practices,
he does not opine that the drugs that Dr. Szczucki prescribed
for Fannie violated the standard of care. Dr. Muir offers only
one opinion on causation: “1 believe that the risk of the
medications prescribed by Dr. Szczucki to Fannie Stein -~ and
her likely withdrawals therefrom -- were a direct cause of the
assault suffered by Jennifer Crowhurst at the hands of Fannie
Stein on November 22, 20l5.” (Muir Rep. at 17.)

Dr. Muir's opinion is plainly insufficient to satisfy

causation in this case. See Gen. Elec. Co. v. Joiner, 522 U.S.

 

136, 146 (1997) (“[N]othing in either Daubert or the Federal

Rules of Evidence requires a district court to admit opinion

12

 

evidence that is connected to existing data only by the ipse

dixit of the expert.”); ln re Rezulin Prod. Liab. Litig., 441 F.

 

Supp. 2d 567, 577 (S.D.N.Y. 2006) (excluding the plaintiff's
expert testimony and granting summary judgment to the defendant
where the plaintiffs' expert “provide[d] no support” for his

causation opinion); see also ln re Mirena IUD Prod. Liab.

 

Litig., 169 F. Supp. 3d 396, 458 (S.D.N.Y. 2016) {excluding the

\\

plaintiff's causation expert where the expert provided no
analysis, explanation or basis for his opinions”). Dr. Muir
does not state in his report the particular medications to which
he is referring. He also does not opine that violence is a side
effect of withdrawal from any of the drugs Dr. Szczucki
prescribed for Fannie or that Fannie suffered from withdrawal on
the day of the attack. To the contrary, at his deposition, Dr.
Muir testified that he did not know whether Fannie was
experiencing withdrawal symptoms on November 22, 2015, and that

he did not know whether she had taken her medication that day as

prescribed. See Foley v. United States, 294 F. Supp. 3d 83, 94

 

(W.D.N.Y. 2018) (excluding the plaintiff’s expert and granting
summary judgment to the defendant where the plaintiff’s expert
did “not attempt{} to explain his methodology regarding how he
arrived at [his] opinions”). Dr. Muir also testified that it

was “highly likely” “that there was something totally unrelated

13

 

 

to the medication that [Fannie] was taking that would have
caused the assault.” (Muir Dep. at 204~05.)
Dr. Szczucki has not moved to exclude Dr. Muir’s opinion

under Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

 

However, Dr. Szczucki does contend that Dr. Muir's opinion does
not support causation and that there is no evidence of
causation. Dr. Szczucki is plainly correct. At bottom, Dr.
Muir opines that the attack was caused by withdrawal from drugs
prescribed by Dr. Szczucki but does not specify which drugs
caused the alleged withdrawal, whether withdrawal from those
drugs is capable of causing violent outbursts, whether Fannie
was in fact suffering from withdrawal at the time of the attack,
or any scientific studies to support his theory. Thus, in
short, Dr. Muir fails to provide a competent expert opinion that
is capable of satisfying causation in this case.

Because the plaintiff has failed to put forth sufficient
evidence to prove causation,r Dr. Szczucki’s motion for summary

judgment is granted.

14

 

 

CONCLUSION
For the reasons explained above, the motion for summary
judgment by the Estate to dismiss the claim for negligence and
the motion for summary judgment by Dr. Szczucki to dismiss the
claim for malpractice are granted. The Court has considered all
of the arguments raised by the parties. To the extent not
specifically addressed, the arguments are either moot or without

merit. The Clerk of Court is directed to close docket numbers

201 and 208.

SO ORDERED.

Dated: New York, New York /¢
February 11, 2019 /MM:::§% C§g%;/ ; w

 

John G. Koeltl
Unt ed States District Judge

15

 

